

115 HR 4271 IH: To block the implementation of certain presidential actions that restrict individuals from certain countries from entering the United States.
U.S. House of Representatives
2017-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4271IN THE HOUSE OF REPRESENTATIVESNovember 7, 2017Ms. Judy Chu of California (for herself, Mr. Conyers, Ms. Lofgren, Ms. Lee, Mrs. Dingell, Ms. Meng, Mrs. Napolitano, and Ms. Hanabusa) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Foreign Affairs, Homeland Security, and Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo block the implementation of certain presidential actions that restrict individuals from certain
			 countries from entering the United States.
	
 1.FindingsCongress finds that Executive Order 13780 and the presidential proclamation issued on September 24, 2017—
 (1)violate the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), which states that no person can be discriminated against in the issuance of an immigrant visa because of the person’s race, sex, nationality, place of birth, or place of residence; and
 (2)violate the Establishment Clause of the First Amendment to the United States Constitution and the equal protection component of the Due Process Clause of the Fifth Amendment to the United States Constitution.
 2.Prohibition against use of fundsNo funds, resources, or fees made available to the Secretary of Homeland Security, or to any other official of a Federal agency, by this Act or any other Act for any fiscal year, may be used to implement or enforce Executive Order 13780, signed on March 6, 2017, or the presidential proclamation issued on September 24, 2017.
		